Citation Nr: 1743045	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-28 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.


FINDINGS OF FACT

1. The Veteran died in October 2006; the death certificate lists the cause of death as thyroid cancer.

2. Veteran's death is related to his military service.

CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active military service from October 1987 to November 1993. The Veteran died in October 2006. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In February 2017, the appellant testified at a Travel Board Hearing before the undersigned. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Entitlement to service connection for the cause of the Veteran's death

The appellant contends that the Veteran's death is related to his military service.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The appellant asserts that the Veteran's thyroid cancer incurred during his active military service.

The question for the Board is whether the evidence establishes that the Veteran's thyroid cancer incurred in service.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's thyroid cancer incurred in service.

The Veteran died in October 2006, and his death certificate indicates that the immediate cause of death was thyroid cancer. The Veteran's death certificate does not note any condition or disease leading or contributing to his immediate cause of death. At the time of the Veteran's death, he was not service-connected for thyroid cancer.

In a February 2014 medical letter, Dr. R. D., one of the Veteran's treating physicians, explained that while the Veteran was diagnosed with thyroid cancer in 2003, it was present for a number of years prior. Dr. R. D. based the medical conclusion on his treatment of the Veteran, his years of experience treating thyroid cancer, and medical literature. The Board notes however, Dr. R. D. was unable to provide an exact number of years the Veteran's thyroid cancer was present prior to the 2003 diagnosis.

In a March 2014 correspondence, the appellant submitted a medical abstract in regard to thyroid carcinoma. The article reflects that the typical latency period for tumors associated with thyroid carcinoma is about 10-20 years. The Veteran was initially diagnosed with papillary thyroid cancer in August 2003, less than 10 years after active service. (See October 2003 private medical record). 

In a January 2017 medical opinion, Dr. J. A., one of the Veteran's treating physicians,  opined that the given the extent of the Veteran's tumor and its metastasis upon initial treatment; it is more likely than not that the Veteran had papillary thyroid cancer more than 10 years prior to his initial diagnosis.

As the Veteran had active military service from October 1987 to November 1993, the Board finds the evidence is at least in equipoise that the Veteran's thyroid cancer incurred at least 10 years prior to his 2003 diagnosis. Thus, the evidence establishes the Veteran's thyroid cancer incurred during his active military service.

Giving the appellant the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran's thyroid cancer incurred in service and was the principal cause of his death. Accordingly, service connection for the cause of death of the Veteran is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [The American Legion]
Department of Veterans Affairs


